Citation Nr: 1445500	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  08-34 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from November 1972 to December 1976.  He had additional service with the Texas National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2006 and August 2011 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

On July 16, 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, sitting at the RO.  He also testified at an RO hearing.  Transcripts of both hearings have been associated with the record.

The Board notes that the Veteran had also perfected an appeal of the issue of entitlement to service connection for asbestosis.  However, prior to certification to the Board, the Veteran withdrew, in writing, his appeal as to this issue in a statement dated in January 2013.

(The decision below addresses the Veteran's claims of service connection for hearing loss and tinnitus.  The remaining claims are addressed in the remand that follows the Board's decision.)


FINDINGS OF FACT

1  The Veteran's hearing loss did not have its clinical onset in service and is not otherwise related to active duty; hearing loss to a compensable degree was not exhibited within the first post service year.

2.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  The law also requires VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein via a letter dated in June 2011, which letter the Board finds comply with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra.  Thus, the Board finds that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), certain records related to his National Guard service records, VA outpatient treatment records and examination and opinion reports, and lay statements from the Veteran, to include his 2014 hearing testimony.  In this regard, the Board notes that the Veteran's National Guard service has not been verified.  In a 2005 application for VA disability benefits, the Veteran reported having service in the Texas National Guard from May 1977 to June 1984.  Although the Board will attempt to verify his National Guard service and obtain any outstanding treatment records in connection with the claims being remanded, because the Veteran alleges that his hearing loss and tinnitus are related to acoustic trauma sustained during his period of active military service from 1972 to 1976 and reported the onset of those disabilities to have occurred prior to his period of service as a National Guardsman, the Board finds that the evidence of record is sufficient for it adjudicate the Veteran's claims of service connection for hearing loss and tinnitus.

The Board also finds that the medical evidence of record is adequate to rely upon in this case.  The Veteran was afforded a VA examination in connection with his claim of service connection for tinnitus.  A review of the examination report and addendum opinion shows that the clinician considered the evidence of record, to include the Veteran's lay assertions, before providing the requested etiology opinions.  The Board is satisfied that the opinions answer the questions posed, are adequately supported by the evidence of record and the reasons stated therein, and can be relied upon by the Board in the instant case.  

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).


A.  Hearing Loss

The evidence demonstrates that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2013).  The report of an August 2011 VA audiology examination confirms that the Veteran has a current disability as defined by 38 C.F.R. § 3.385.  Further, given that the Veteran's military occupational specialty (MOS) was that of an Infantryman, noise exposure consistent with that occupation is conceded.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  Thus, the question is one of nexus.  With regard to nexus, the Veteran has proffered his belief that his hearing loss is due to acoustic trauma sustained in service.  

Relevant to the issue of nexus, the Board notes that the Veteran's STRs of record are silent for complaints of hearing loss.  Although his STRs do not contain a separation examination report, they do contain an April 1978 report of medical history, which the Veteran filled out in connection with his enlistment in the Texas National Guard, wherein the Veteran hearing loss and ear trouble.  Result of audiometric testing conducted in August 1981 also revealed normal hearing at that time.  

The Veteran was afforded a VA examination in August 2011.  The VA audiologist noted that a comparison between audiometric data obtained at the time of entrance into service with that recorded five years following discharge from service indicates that the Veteran experienced no significant change in hearing during service.  The audiologist went on to explain that there is no known scientific basis for the delayed onset of noise-induced hearing loss, citing to a study conducted by the Institute of Medicine in 2005.  The audiologist thus opined that the Veteran's hearing loss is more likely related to his post-service occupational noise exposure, which was noted earlier in the examination report to have been from noise associated with construction work.

After reviewing the evidence of record, the Board finds that the preponderance of the evidence weighs against the claim of service connection for hearing loss.  In this regard, the VA audiologist, after weighing the evidence of record, concluded that the Veteran's hearing loss and tinnitus were not related to service.  The audiologist explained that there is no scientific basis for delayed-onset hearing loss, thus intimating that had the Veteran sustained hearing loss as a result of acoustic trauma in service, as he had alleged, his August 1981 audiogram would have supported that finding.  However, the audiologist provided his opinion as a medical professional that the Veteran's August 1981 audiogram represented normal hearing five years after having been discharged from the active military service.  Further, although as noted above, the Veteran's National Guard Service has not been confirmed, the Veteran himself has reported the onset of hearing loss to have been either during his period of service from 1972 to 1976, or shortly thereafter.  As noted by the audiologist, hearing loss was not demonstrated by the August 1981 audiogram.

In the instant case, the VA audiologist provided a medical explanation for why the Veteran's theory of the case should be rejected.  The Board is persuaded by the audiologist's explanation because of his expertise and because the record is consistent with the explanation.  Notably, the VA audiologist's opinion is not contradicted by any other medical evidence of record.  There is also no evidence that the Veteran's hearing loss manifested itself to a degree of disability of 10 percent or more within a year of his discharge from service in 1976.  (The one-year presumption for sensorineural hearing loss under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.) 

Thus, although the Veteran believes that his hearing loss is due to noise exposure in service, the Board finds more probative the August 2011 VA audiology opinion, as that opinion was rendered by a medical professional.  In this regard, the Board notes that etiology of dysfunctions and disorders is generally a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the Veteran, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion, especially in light of the VA audiologist's conclusion to the contrary.  See Jandreau, supra.

Accordingly, because the preponderance of the evidence is against the Veteran's claims, his claims of service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

B.  Tinnitus

The Veteran has also alleged his belief that he has tinnitus as a result of acoustic trauma sustained in service.  During his July 2014 hearing, the Veteran reported that he began to have ringing in his ears shortly after starting basic training, which symptom have persisted since that time.  

In the instant case, the Board has determined that the Veteran's statements regarding the onset and continuity of tinnitus symptomatology are incredible.  This is so because the Veteran denied having any ear trouble in his 1978 and 1981 reports of medical history.  Furthermore, the Veteran first filed claims of service connection in July 2005, at which time he claimed service connection for a cervical fracture, arthritis, hepatitis C, and a heart disability.  The Veteran made no mention of tinnitus or related symptomatology at that time.  It is not clear to the Board why the Veteran did not claim service connection for tinnitus in 2005, when he was aware of how to file for service-connected disability benefits and reportedly had persistent ringing in his ears since service.  The Board finds that his evidence undermines the Veteran's credibility in reporting tinnitus symptoms since service and renders his statements incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006). ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ('The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character"), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Further, the audiologist who examiner the Veteran in 2011 opined against an association between the Veteran's tinnitus and service, stating that noise-induced hearing loss requires either a diagnosis of noise-induced hearing loss or an association between tinnitus and a noise-related event.  The audiologist again pointed out that the Veteran had normal hearing when he left service and thus opined that it is more likely that the Veteran's tinnitus is the result of the same factors that are responsible for his hearing loss.  

Accordingly, regardless of whether the Veteran experienced acoustic trauma in service, his claim of service connection must be denied as a crucial element of service connection has not been shown.  Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).  In reaching the conclusion that the evidence fails to support a finding of service connection for tinnitus, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; C.F.R. § 3.102.

ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Board notes that the Veteran was not afforded a VA examination in connection with his claims of service connection for bilateral knee degenerative joint disease or for hepatitis C.  A review of the Veteran's VA treatment record confirms that he has diagnoses of degenerative changes in both knees, as well as chondromalacia patella and a tear of the medial cartilage or meniscus.  

Notably, during his July 2014 Board hearing, the Veteran testified that a VA clinician had informed him that his bilateral knee arthritis was related to excessive training while in the military.  The Veteran has also asserted his belief that he may have contracted hepatitis C disease through air gun inoculations he received during service.  

Based on this evidence, the Board has determined that "low threshold" necessary to establish entitlement to VA medical examinations in connection with the Veteran's claims of service connection for a bilateral knee disability and for hepatitis C has been satisfied.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007) (noting that a layperson is competent to report what he/she was told by a medical professional); VBA Fast Letter 04-13 (June 29, 2004) (recognizing as a "biologically plausible" transmitter of hepatitis C in-service air gun inoculations).  Accordingly, the matters must be remanded for the Veteran to be afforded VA examinations that address the nature and etiology of his diagnosed hepatitis C and of any current knee disability.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should confirm the Veteran's date of service with the Texas National Guard and obtain his complete service treatment records, to include all records generated during his period of service in the Texas National Guard. 

2.  Schedule the Veteran for a VA examination by a physician with expertise in infectious diseases.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  The examiner should examine the Veteran and conduct all necessary laboratory testing.  The examiner should discuss the etiology and the onset of the Veteran's hepatitis C.  A history of all of the Veteran's potential risk factors of hepatitis C infection should be detailed in full.  The examiner must list and discuss all documented and reported pre-service, in-service, and post-service risk factors.  The examiner should then rank the documented risk factors relative to the probability that any hepatitis C infection is etiologically related to the risk factor.  Specifically, the examiner is then requested to provide an opinion as to whether it is at least as likely as not that any diagnosed hepatitis C is related to the Veteran's active military service, to include the Veteran's proffered belief that he contracted hepatitis C disease through air gun inoculations he received during service.  The bases for the opinion provided should be explained in detail.  The explanation should address the significance of the timing of the first manifestations of symptoms and diagnosis relative to the Veteran's period of military service.

3.  The AOJ should schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any left and right knee disabilities.  The claims folder, to include a copy of this remand, must be provided to and reviewed by the examiner in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All testing, including X-rays, deemed necessary should be undertaken.

All pertinent left and right knee pathology shown on examination should be annotated in the evaluation report.  Also, the examiner should review the claims file, take a detailed history from the Veteran regarding any in-service and post-service knee injuries and the nature of relevant symptoms since then, and opine as to whether it is at least as likely as not that any chronic left or right knee disability had its clinical onset during active duty or is otherwise related to such service, to include his period of service in the Texas National Guard.  In answering this question, the examiner should consider the Veteran's assertion that a VA clinician informed him that his degenerative changes, bilaterally, are the result of excessive training in the military and comment on whether he/she agrees or disagrees with this statement and provide reasons for such agreement of disagreement.

4.  The AOJ must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented herein.  If any examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  If any report is insufficient, it must be returned to the examiner/reviewer for necessary corrective action, as appropriate. 

5.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If the benefit sought is not granted, the appellant should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


